

117 S284 IS: Library Stabilization Fund Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 284IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support the provision of library services and technology to meet the needs stemming from the coronavirus. 1.Short titleThis Act may be cited as the Library Stabilization Fund Act.2.PurposesThe purposes of this Act are—(1)to enable libraries to keep individuals and communities safe, connected, and participating in, and contributing to, our economic recovery; and (2)to ensure libraries can continue to support the continuity of learning, combat learning loss, and offer early literacy, distance learning, adult education, job seeking and skills training, health information, and telehealth services. 3.Funds for library services and technology(a)In GeneralThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $200,000,000, to remain available until expended, to carry out the Library Services and Technology Act (20 U.S.C. 9121 et seq.), as authorized under subtitle B of the Museum and Library Services Act (20 U.S.C. 9121 et seq.), including for administrative costs authorized under section 210C of such Act (20 U.S.C. 9111), except that— (1)section 221(b)(3)(A) of the Library Service and Technology Act shall be applied by substituting $2,000,000 for $680,000 and by substituting $200,000 for $60,000; and(2)section 221(b)(3)(C) and subsections (b) and (c) of section 223 of such Act shall not apply to funds provided under this section.(b)Uses of fundsAs authorized under the Library Services and Technology Act (20 U.S.C. 9121 et seq.), funds provided under this section may be used for activities such as—(1)maintaining and enhancing library operations and services; (2)offering greater access to technology through libraries, including through expanding digital networks and connectivity, purchasing and lending hotspots and other technology, and purchasing and making available digital content, resources, and services; and (3)ensuring training and technical support for libraries, including to assist with the safe handling of materials and the implementation, use, provision, and retention of technology and services.(c)Emergency designation(1)In generalThe amounts provided by section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 